DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the rucking plate of claim 11 is the same rucking plate of claim 1, upon which claim 11 depends. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11-16, 18, 19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rekuc et al. (US 2011/0120893) in view Smith (U S2015/0157115).
Regarding claim 1, Rekuc discloses a rucking article, comprising: a base; a top (at 10) spaced from the base; lateral sides that extend from the base toward the top; a front panel (at 12) coupled to the base; a back panel (22) coupled to the base, the top, and the lateral sides, the back panel having an exterior side, an interior side opposite the exterior side, a height that extends from the base to the top, and a width that is perpendicular to the height; a plurality of pad members (28a-28d) on the exterior side that extend across the width; a lumbar support member (at 28a) located between the plurality of pad members and the base, wherein the lumbar support member has a thickness that is greater than a thickness of any one of the plurality of pad members (Fig. 14); a closure (18) that removable couples the front panel to the top and at least a portion of each of the lateral sides, such that the closure is configured to permit access to an interior of the rucking article; a pocket assembly (at 19) coupled to the interior side of the back panel, the pocket assembly having at least a first pocket with a pocket width and a pocket length that is perpendicular to the pocket width, and a closure flap (top of pocket, at 19), wherein the pocket width and the pocket length is sized and selected to firmly hold a rucking plate (26) inside the first pocket (Fig. 3); an internal frame assembly (26, 28, 40) inside a compartment of the back panel, the internal frame assembly extending from the base to the top within the compartment, such that, the internal frame assembly provides rigid support to the back panel along an entirety of the height of the back panel and the width; shoulder straps (30) configured to secure the rucking article to a wearer, wherein the combination of the lumbar support member and the internal frame assembly are configured to maintain stability of the rucking article during active movement by the wearer when the rucking article is worn. See Figs. 1-14. Rekuc does not disclose a sternum strap.
Smith, which is drawn to a rucking article, discloses a sternum strap (156) removably coupled to shoulder straps and configured to be selectively clasped. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a sternum strap, as disclosed by Smith, on the article of Rekuc in order to better stabilize the overall article while in use.
Regarding claim 2, the lumbar support member can extend across an entirety of the width of the back panel, and between 10% and 25% of the height of the back panel. See Figs. 1-14. Moreover, it would have been an obvious matter of design choice to have the lumbar support extend as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 3, the lumbar support member has a base side, a first lateral side, a second lateral side opposite the first lateral side, an apex spaced from base side, a first top edge that extends from the first lateral side to the apex, and a second top edge that extends from the second lateral side to the apex, wherein the first top edge and the second top edge are angularly offset with respect to the first lateral side and the second lateral side, respectively. See Figs. 10-14. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 5, Rekuc sufficiently discloses the claimed invention except for the thickness as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness extend perpendicularly from the first plane to the second plane and is between 0.25 inches to 0.5 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 6, a pocket assembly (at 19) has a first pocket comprising a first pocket panel attached to an interior side of a back panel, wherein the first pocket panel defines the pocket length and the pocket width, wherein the first pocket panel is spaced apart from a base and lies proximate a top, such that the first pocket panel is biased toward the top of the back panel. See Fig. 3. 
Regarding claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a bottom end of the pocket panel be spaced from a bottom edge of back panel a distance that is between 20% and 30% of a total height of the back panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233. Moreover, it would have been an obvious matter of design choice to have a bottom end of the pocket panel be spaced from a bottom edge of back panel a distance that is between 20% and 30% of a total height of the back panel. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 9, the pocket assembly includes a second pocket (40) comprising a second pocket panel that overlies the first pocket panel, wherein the second pocket panel defines a top edge that sits below the closure flap with the closure flap is in a closed position. See Fig. 3. 
Regarding claim 11, a rucking plate (26) has a length and width selected to slidingly fit within a pocket of the pocket assembly. See Fig. 3. 
Regarding claim 12, Rekuc, as modified above, discloses the claimed invention except for the weight of the rucking plate. It would have been an obvious matter of design choice to have the rucking plate be between 15 lbs. and 45 lbs, since Applicant has not disclosed that such a weight solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with what is disclosed by Rekuc. 
Regarding claim 13, Rekuc disclose rucking article (Fig. 1), comprising: a base; a top opposite the base; a back panel having a bottom edge coupled to the base, a top edge opposite the bottom edge a coupled to the top, a first lateral edge, a second lateral edge opposite the first lateral edge, a height that extends from the bottom edge to the top edge, a width perpendicular to the height, an exterior side that faces a user's back when the rucking article is worn by the user, and an interior side opposite the exterior side; a first lateral side and a second lateral side opposite the first lateral side, the first and second lateral sides defining a depth of the rucking article that is perpendicular to the height and the width; a first closure element (top of 18) that extends along at least a portion of the top edge, the first lateral side, and the second lateral side; a front panel coupled to the base, the front panel having an outer perimeter; a second closure element (sides of 18) that extends along a majority of the outer perimeter of the front panel, the second closure element configured to selectively engage the first closure element to open or close access to an internal space of the rucking article; a plurality of support pads (28a-28d) along the exterior side and adjacent to the top edge of the back panel; a lumbar support member (28a) along the exterior side and adjacent to the bottom edge, the first lateral edge, and the second lateral edge, the lumbar support member extending from the bottom edge of the base toward the top a distance that is between 20% and 30% of the height of the back panel, wherein the lumbar support member projects outwardly relative to the plurality of support pads; an internal frame assembly (26, 28, 40) encased within the back panel and that extends from the bottom edge of the back panel to top edge of the back panel, and between the first and second lateral edges; shoulder straps (30) that extends from a top edge of the back panel toward the lateral sides edges or bottom edge of the back panel. See Figs. 1-14. Rekuc does not disclose a sternum strap.
Smith, which is drawn to a rucking article, discloses a sternum strap (156) removably coupled to shoulder straps, the sternum strap having a releasable clasp to selectively open and close the sternum strap. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a sternum strap, as disclosed by Smith, on the article of Rekuc in order to better stabilize the overall article while in use.
Regarding claim 14, the combination of the lumbar support member, the internal frame assembly, and the sternum strap are configured to maintain stability of the rucking article during active movement by the wearer when the rucking article is worn, and the sternum strap is clasped. 
Regarding claims 15, 16,18, 19, 21, 22, 24 and 25, Rekuc, as modified above, sufficiently discloses the claimed invention. 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rekuc and Smith as applied above in further view of Douglass (US 4,420,103).
Regarding claims 4 and 17, Rekuc does not disclose stitch lines as claimed. Douglass, which is drawn to a rucking article, discloses an exterior side of a back panel having a plurality of stitch lines (34) that define a size and shape of a plurality of pad members and a lumbar support member. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use stitch lines, as disclosed by Douglass, in order to shape the pad and lumbar support members. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rekuc and Smith as applied above in further view of Gregory (US 5,361,955).
Regarding claim 7 and 20, Rekuc does not disclose a pocket as claimed. Gregory, which is drawn to a rucking article, discloses a first pocket does not overlie any portion of a lumbar support member (18). See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a first pocket of Rekuc not overlie the lumbar support member, as disclosed by Gregory in order to ensure maximum comfort to a user’s lumbar area. Moreover, it would have been an obvious matter of design choice to have the pocket not overlie the lumbar support member. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rekuc and Smith as applied above in further view of Hairston et al. (US 2013/0221051).
Regarding claims 10 and 23, Rekuc does not disclose foam as claimed. Hairston, which is drawn to a rucking article, discloses an internal frame assembly that comprises a planar rigid member and a foam layer adjacent to the planar rigid member. See Abstract.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use foam on the frame of Rekuc, as disclosed by Hairston, in order to have rigid yet forgiving frame. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734